         Case 1:19-mc-00145-TSC Document 90 Filed 05/14/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
In the Matter of the                          )
Federal Bureau of Prisons’ Execution          )
Protocol Cases,                               )
                                              )
LEAD CASE: Roane et al. v. Barr               )         Case No. 19-mc-145 (TSC)
                                              )
THIS DOCUMENT RELATES TO:                     )
                                              )
ALL CASES                                     )
                                              )

                   DEFENDANTS’ NOTICE OF FILING UNDER SEAL

       Pursuant to this Court’s Supplement to the Privacy Act Protective Order dated June 13,

2007, Defendants respectfully submit under seal the only two copies of the video recording of

the continuation of the Rule 30(b)(6) deposition of the Federal Bureau of Prisons which occurred

on May 12, 2020.

Dated: May 14, 2020                    Respectfully submitted,

 TIMOTHY J. SHEA                                  JOSEPH H. HUNT
 United States Attorney                           Assistant Attorney General
 DANIEL F. VAN HORN                               PAUL R. PERKINS
 Civil Chief, U.S. Attorney’s Office              Special Counsel
                                                  Paul.r.perkins@usdoj.gov
  /s/ Alan Burch
 ALAN BURCH (D.C. Bar 470655)                     JEAN LIN (NY Bar 4074530)
 Assistant United States Attorney                 Special Litigation Counsel
 U.S. Attorney’s Office                           JONATHAN KOSSAK (D.C. Bar 991478)
 for the District of Columbia                     Trial Attorney
 Washington, D.C. 20530                           Civil Division, Federal Programs Branch
 202-252-2550                                     Civil Division, Department of Justice
 alan.burch@usdoj.gov                             Department of Justice
                                                  1100 L Street, N.W.
                                                  Washington, D.C. 20005
                                                  (202) 514-3716
                                                  Jean.lin@usdoj.gov
                                                  Jonathan.kossak@usdoj.gov
                                                  Attorneys for Defendants
         Case 1:19-mc-00145-TSC Document 90 Filed 05/14/20 Page 2 of 5



                               CERTIFICATE OF SERVICE

I hereby certify that on May 14, 2020, I caused a true and correct copy of foregoing Notice of
Filing Under Seal to be served on all counsel of record via the Court’s ECF system. Pursuant to
this Court’s August 20, 2019 Order, below is a list of all plaintiffs’ counsel of record. The
names marked with an asterisk (*) have no e-mail provided on the docket and are no longer with
the identified firms.

 Joshua Christopher Toll                           Paul F. Enzinna
 KING & SPALDING LLP                               ELLERMAN ENZINNA PLLC
 (202) 737-8616                                    (202) 753-5553
 Email: jtoll@kslaw.com                            Email: penzinna@ellermanenzinna.com

 Charles Anthony Zdebski                           Brandon David Almond
 ECKERT SEAMANS CHERIN &                           TROUTMAN SANDERS LLP
 MELLOTT, LLC                                      (202) 274-2864
 (202) 659-6605                                    Email: brandon.almond@troutmansanders.com
 Email: czdebski@eckertseamans.com

 Gerald Wesley King, Jr.                           Donald P. Salzman
 FEDERAL DEFENDER PROGRAM, INC.                    SKADDEN, ARPS, SLATE, MEAGHER &
 (404) 688-7530                                    FLOM LLP
 Email: gerald_king@fd.org                         (202) 371-7983
                                                   Email: Donald.salzman@skadden.com

 Charles Fredrick Walker                           Steven M. Albertson
 SKADDEN, ARPS, SLATE, MEAGHER &                   SKADDEN, ARPS, SLATE, MEAGHER &
 FLOM LLP                                          FLOM LLP
 (202) 371-7000                                    (202) 371-7112
 Email: Charles.Walker@skadden.com                 Email: Steven.Albertson@skadden.com

 Celeste Bacchi                                    Craig Anthony Harbaugh
 OFFICE OF THE PUBLIC DEFENDER                     FEDERAL PUBLIC DEFENDER, CENTRAL
 Capital Habeas Unit                               DISTRICT OF CALIFORNIA
 (213) 894-1887                                    (213) 894-7865
 Email: celeste_bacchi@fd.org                      Email: craig_harbaugh@fd.org

 Jonathan Charles Aminoff                          Alexander Louis Kursman
 FEDERAL PUBLIC DEFENDER,                          OFFICE OF THE FEDERAL COMMUNITY
 CENTRAL DISTRICT OF CALIFORNIA                    DEFENDER/EDPA
 (213) 894-5374                                    (215) 928-0520
 Email: jonathan_aminoff@fd.org                    Email: Alex_Kursman@fd.org




                                               2
       Case 1:19-mc-00145-TSC Document 90 Filed 05/14/20 Page 3 of 5



Billy H. Nolas                           Kathryn B. Codd
FEDERAL COMMUNITY DEFENDER               VINSON & ELKINS, L.L.P.
OFFICE FOR THE EDPA                      (202) 639-6536
(215) 928-0520                           Email: kcodd@velaw.com
Email: Billy_Nolas@fd.org

*Jeanne Vosberg Sourgens                 Robert E. Waters
VINSON & ELKINS, L.L.P.                  VINSON & ELKINS, L.L.P.
(202) 639-6633                           (202) 737-0500
                                         Email: rwaters@velaw.com

William E. Lawler, III                   Yousri H. Omar
VINSON & ELKINS, L.L.P.                  VINSON & ELKINS, L.L.P.
(202) 639-6676                           (202) 639-6500
Email: wlawler@velaw.com                 Email: yomar@velaw.com

Evan D. Miller                           Eric Hernandez
VINSON & ELKINS, L.L.P.                  VINSON & ELKINS, L.L.P.
(202) 639-6605                           (202) 639-6609
Email: EMiller@velaw.com                 Email: EHernandez@velaw.com

Margaret O'Donnell                       *William E. Hoffman, Jr.
(502) 320-1837                           KING & SPALDING LLP
Email: mod@dcr.net                       (404) 572-3383

Abigail Bortnick                         Mark Joseph Hulkower
KING & SPALDING LLP                      STEPTOE & JOHNSON LLP
(202) 626-5502                           (202) 429-6221
Email: abortnick@kslaw.com               Email: mhulkower@steptoe.com

Matthew John Herrington                  Robert A. Ayers
STEPTOE & JOHNSON LLP                    STEPTOE & JOHNSON LLP
(202) 429-8164                           (202) 429-6401
Email: mherrington@steptoe.com           Email: rayers@steptoe.com

Amy J. Lentz                             Robert L. McGlasson
STEPTOE & JOHNSON LLP                    MCGLASSON & ASSOCIATES, PC
(202) 429-1320                           (404) 314-7664
Email: Alentz@steptoe.com                Email: rlmcglasson@comcast.net

Gary E. Proctor                          Sean D. O'Brien
LAW OFFICES OF GARY E. PROCTOR,          PUBLIC INTERSET LITIGATION CLINIC
LLC                                      (816) 363-2795
(410) 444-1500                           Email: dplc@dplclinic.com
Email: garyeproctor@gmail.com


                                     3
       Case 1:19-mc-00145-TSC Document 90 Filed 05/14/20 Page 4 of 5



Scott Wilson Braden                           Shawn Nolan
FEDERAL PUBLIC DEFENDER,                      FEDERAL COMMUNITY DEFENDER
EASTERN DISTRICT OF ARKANSAS                  OFFICE, EDPA
(501)-324-6144                                (215) 928-0528
Email: Scott_Braden@fd.org                    Email: shawn.nolan@fd.org

Amy Gershenfeld Donnella                      Joseph William Luby
FEDERAL COMMUNITY DEFENDER                    FEDERAL PUBLIC DEFENDER/EDPA
OFFICE FOR THE EDPA                           (215) 928-0520
(215) 928-0520                                Email: joseph_luby@fd.org
Email: amy_donnella@fd.org

David Victorson                               Pieter Van Tol
(202) 637-2061                                HOGAN LOVELLS US LLP
HOGAN LOVELLS US LLP                          (212) 918-3000
Email: David.Victorson@hoganlovells.com       Email: Pieter.Vantol@hoganlovells.com

John D. Beck                                  Jonathan Jeffress
HOGAN LOVELLS US LLP                          KAISER DILLON, PLLC
(212) 918-3000                                (202) 640-2850
Email: john.beck@hoganlovells.com             Email: Jjeffress@kaiserdillon.com

Amelia J. Schmidt                             Andrew Moshos
KAISER DILLON, PLLC                           MORRIS NICHOLS ARSHT & TUNNELL
(202) 869-1301                                LLP
Email: Aschmidt@kaiserdillon.com              (302) 351-9197
                                              Email: Amoshos@mnat.com

Jennifer Ying                                 Stephen J. Kraftschik
MORRIS NICHOLS ARSHT & TUNNELL                MORRIS NICHOLS ARSHT & TUNNELL
LLP                                           LLP
(302) 351-9243                                (302) 351-9378
Email: Jying@mnat.com                         Email: Skraftschik@mnat.com

Arin Hillary Smith                            Alan E. Schoenfeld
WILMER CUTLER PICKERING HALE &                WILMER CUTLER PICKERING HALE &
DORR LLP                                      DORR LLP
(202) 663-6959                                (212) 937-7294
Email: Arin.Smith@wilmerhale.com              Email: Alan.Schoenfeld@wilmerhale.com

*Ryan M. Chabot
WILMER CUTLER PICKERING HALE &
DORR LLP
(212) 295-6513




                                          4
Case 1:19-mc-00145-TSC Document 90 Filed 05/14/20 Page 5 of 5



                            /s/ Alan Burch
                           ALAN BURCH
                           Assistant United States Attorney




                              5
